


Exhibit 10.12

DESCRIPTION OF DIRECTOR AND EXECUTIVE COMPENSATION ARRANGEMENTS
(February 28, 2007)

Compensation of Non-Employee Directors

        Annual Retainer.    Non-employee members of the Board receive a retainer
in cash and restricted stock:

•The cash component is $55,000.

•The restricted stock award has a value of $82,5001.

•The retainer is payable annually, upon election, re-election or appointment to
the Board2.

        Committee Chair Retainers.    Each non-employee Committee Chair
receives:

•Audit—$20,000, payable one-half in cash and one-half in restricted stock.

•All other Committees (except Executive Committee)—$15,000, payable one-half in
cash and one-half in restricted stock.

        Meeting Fees.    Non-employee directors do not receive any fees for
attending Board meetings. Non-employee directors receive $1,000 per committee
meeting for attendance (whether in person, by telephone or video conference).

        Lead Director Compensation.    The non-employee director designated as
Lead Director receives an additional retainer of $25,000 annually, payable
one-half in cash and one-half in restricted stock2.

        Vesting of Restricted Stock.    All restricted stock compensation
received by non-employee directors vests one year after the award.

        Director Ownership Guidelines.    Under the Company's Governance
Principles, directors must own 3,000 shares or more of Company common stock
within two years after their initial election or appointment and 5,000 shares or
more three years from such date. Restricted stock qualifies for this purpose
only after full vesting.

        Deferred Compensation.    Non-employee directors may elect to defer all
or a portion of their cash compensation under the Company's Nonqualified
Deferred Compensation Plan (the "Deferred Compensation Plan"). To date, none of
our non-employee directors has elected to do so. All restricted stock issued to
non-employee directors as retainers will be placed in the Deferred Compensation
Plan. Dividends paid on the restricted stock in this account must be reinvested
in Company common stock. Amounts in the Deferred Compensation Plan will not be
released until a director retires and resigns from the Board or is not
re-elected.

--------------------------------------------------------------------------------

(1)Awards of restricted stock are determined by dividing the cash value of the
award by the 20 trading day average closing price of Company common stock ending
on the trading day immediately preceding the date of such award.

(2)Pro-rated for partial years of service.

--------------------------------------------------------------------------------



Compensation of Named Executive Officers

        Base Salaries.    The executive officers of the Company serve at the
discretion of the Board of Directors. The Compensation Committee of the Board
sets or ratifies the base salaries of the Company's executive officers. The
following are the current annual base salary levels for the Company's Chief
Executive Officer, Chief Financial Officer and its three other most highly
compensated executive officers (the "Named Executive Officers") required to be
identified in the proxy statement for the Company's 2007 annual meeting of
stockholders:

 
   
David Simon
Chief Executive Officer(1)   $ 800,000
Steven Sterrett
Executive Vice President and
Chief Financial Officer
 
 
475,000
Richard S. Sokolov
President and Chief Operating Officer
 
 
762,000
Gary Lewis
Senior Executive Vice President
 
 
500,000
James M. Barkley
General Counsel and Secretary
 
 
500,000

(1)The Compensation Committee has an evaluation underway with regards to base
compensation for David Simon. This amount shown represents his current base
salary.

        Employment Agreements.    Mr. Sokolov has entered into an employment
agreement with the Company, a copy of which have been filed as exhibits to the
Company's Annual Report on Form 10-K for the year ended December 31, 2004 (the
"2004 10-K").

        Bonus Plan.    Each of the Named Executive Officers is also eligible to
receive an annual bonus under the Company's bonus program. For each participant,
the Company sets a bonus target, generally expressed as a percentage of base
salary. Actual bonus payments may range from 0 to 200% of the target amount. The
Company sets specific criteria for corporate, business unit (if applicable) and
individual (if applicable) objectives. The criteria may also include subjective
measures of performance or financial measures such as EBITDA or other measures
related to an executive's primary areas of responsibility. In the case of our
Named Executive Officers, the bonus criteria are approved by the Compensation
Committee. In the recent past, the payment of bonuses has been made subject to
achievement of the Company's overall budget for the year. The Company also
includes "stretch" levels which may justify higher payments if Company
performance exceeds its budget. If an executive officer's bonus criteria are
objective, then the achievement of those criteria are reviewed by the
Compensation Committee. Achievement of the bonus criteria is generally
determined in February of the year after the performance year and bonuses are
paid in March.

--------------------------------------------------------------------------------




        The Compensation Committee determined that the Company's actual
performance in 2006 exceeded budget and approved the following bonuses for the
Named Executive Officers for 2006:

David Simon
Chief Executive Officer   [$             - ]*
Steven Sterrett
Executive Vice President and
Chief Financial Officer
 
$
500,000
 
Richard S. Sokolov
President and Chief Operating Officer
 
$
800,000
 
Gary Lewis
Senior Executive Vice President
 
$
393,641
 
James M. Barkley
General Counsel and Secretary
 
$
550,000
 

--------------------------------------------------------------------------------

*Amount to be determined. As of the date of this filing on Form 10-K, the
Compensation Committee had not yet determined the amount of the award for David
Simon.

        Stock-Based Awards.    The Named Executive Officers are eligible to
receive discretionary awards under the Simon Property Group, L.P. 1998 Stock
Incentive Plan (the "1998 Plan"). Under the 1998 Plan, the Compensation
Committee may make the following types of equity-based awards: incentive stock
options, nonqualified stock options, stock appreciation rights, performance
units and restricted stock. The only forms of awards the Compensation Committee
has granted have been options and restricted stock. No stock options have been
granted to employees since 2001.

        Each year the Compensation Committee creates an annual stock incentive
program under the 1998 Plan. The stock incentive program provides participants
an opportunity to receive an award of restricted shares of common stock if
financial and return-based performance measures for the program year are
achieved. Until 2006, award opportunities were for a specific number of
restricted shares that would be granted in the following year if the performance
measures for the program year were met. Beginning with the 2006 stock incentive
program, award opportunities were designated as a specific dollar value which is
to be converted into shares of restricted stock if the awards are granted.

        The performance measures and weightings for the 2006 stock incentive
program were:

Measure


--------------------------------------------------------------------------------

  Weighting

--------------------------------------------------------------------------------

  "Target" FFO per Share Goal   35 % "Stretch" FFO per Share Goal   25 % Total
Stockholder Return vs. MSCI US REIT Index (meet or exceed)   25 % Total
Stockholder Return vs. S&P 500 Index (meet or exceed)   15 %    

--------------------------------------------------------------------------------

    Total   100 %

        The 2006 stock incentive program also recognizes evaluations of
individual performance on a positive or negative basis. The committee assigns
each executive officer an individual rating for his or her program year
performance ranging from "0" to "3." Participants with the highest rating of "3"
receive 110% to 125% of the initial allocation based on corporate performance
(the "Calculated Award"). Participants with a rating of "2" receive 100% of the
Calculated Award. Participants with a rating of "1" receive 75% of the
Calculated Award, and participants with a rating of 0, which represents
unacceptable performance, receive no award.

        The Compensation Committee allocated to the Named Executive Officers,
other than David Simon, the opportunity to receive restricted shares with an
aggregate value of $4.3 million under the 2006 stock incentive program. David
Simon was allocated the opportunity to receive an award of restricted shares
with a value of $1.4 million under the 2006 stock incentive plan. The
$4.3 million in

--------------------------------------------------------------------------------




restricted shares was awarded to the Named Executive Officers, other than David
Simon. David Simon's restricted stock award is still under consideration by the
Compensation Committee.

        Insurance and 401(k) Plan.    The Company pays employee and dependent
life insurance premiums for each Named Executive Officer and makes annual
contributions to the accounts of the Named Executive Officers under the
Company's 401(k) retirement plan. The Company's basic contribution to the 401(k)
retirement plan is equal to 1.5% of the Named Executive Officer's compensation
and for contributions made prior to January 1, 2007 becomes vested 30% after
completion of three years of service, 40% after four years of service and an
additional 20% after each additional year of service until fully vested after
seven years. Company basic contributions made after January 1, 2007 will vest
20% after completion of two years and an additional 20% after each additional
year of service until fully vested after six years. The Company matches 100% of
the first 3% of the Named Executive Officer's contribution and 50% of the next
2% of the Named Executive Officer's contribution. Company matching contributions
are vested when made. The Company's basic and matching contributions are subject
to applicable IRS limits and regulations.

        Non-Qualified Plan.    The Named Executive Officers may also participate
in the Deferred Compensation Plan, a non-qualified deferred compensation plan
for certain executives, key employees and directors. While the Deferred
Compensation Plan is an unfunded plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended, certain assets have been set aside in
the Simon Property Group, L.P. Deferred Compensation Plan Trust to be used to
pay benefits to participants, except to the extent the Company becomes
insolvent.

        The Deferred Compensation Plan permits eligible employees to defer
receipt of up to 100% of their compensation, including Company stock awarded
under the 1998 Plan. The Deferred Compensation Plan also authorizes the Company
to make matching contributions based on each eligible employee's elective cash
deferrals. The Company has not made any matching contributions since the
inception of the Deferred Compensation Plan. Participants in the Deferred
Compensation Plan are 100% vested in all elective cash deferrals. Deferrals of
Company stock awarded under the 1998 Plan vest in accordance with the terms of
the 1998 Plan. Employee elective cash deferrals generate earnings based on
investment elections made by individual participants.

        Heath and Welfare Benefits.    The Named Executive Officers also
participate in health and welfare benefit plans on the same terms as other
salaried employees.

--------------------------------------------------------------------------------


